THE WEITZ LAW FIRM, P.A.
                                                                               Bank of America Building
                                                                          18305 Biscayne Blvd., Suite 214
                                                                                 Aventura, Florida 33160
                                                                                    Main: 305-949-7777
                                                                                    Fax: 305-704-3877
                                                                           11/15/2019
November 14, 2019
                                                                The initial pretrial conference in this case is
VIA CM/ECF                                                      adjourned to Friday December 13, 2019, at 10:30
Honorable Judge Vernon S. Broderick                             a.m. Absent exceptional circumstances it is
United States District Court                                    unlikely that further requests for adjournment will
Southern District of New York
40 Foley Square, Courtroom 518                                  be granted.
New York, NY 10007

               Re:     Norris v. Chokdee Corp., d/b/a Wondee Siam, et al
                       Case 1:19-cv-00252-VSB

Dear Judge Broderick:

       The undersigned represents the Plaintiff in the above-captioned case matter.

        The Initial Pretrial Conference in this matter has been scheduled for November 22, 2019 at
12:00 p.m. in your courtroom. At this time Defendants have no representation, as counsel for all
Defendants have withdrawn. Therefore, we respectfully request that a 45-day adjournment of the
Conference to allow ample time for Defendants hire new counsel and for counsel to appear in this
matter.

      This Court may wish to take notice that this is Plaintiff's fifth request for adjournment of this
Conference. Thank you for your attention to this adjournment request.

                                              Sincerely,

                                              By: S/ B. Bradley Weitz
                                                 B. Bradley Weitz, Esq.
                                                 THE WEITZ LAW FIRM, P.A.
                                                 Bank of America Building
                                                 18305 Biscayne Blvd., Suite 214
                                                 Aventura, Florida 33160
                                                 Telephone: (305) 949-7777
                                                 Facsimile: (305) 704-3877
                                                 Email: bbw@weitzfirm.com
                                                 Attorney for Plaintiff
